Dismissed and Memorandum Opinion filed October 15,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00562-CV
____________
 
DAVID CHRISTOPHER RUSSELL, Appellant
 
V.
 
JANNA RUSSELL, Appellee
 

 
On Appeal from the 246th District Court
Harris County, Texas
Trial Court Cause No. 2007-65512
 

 
M E M O R
A N D U M   O P I N I O N
According to the notice of appeal filed March 4, 2009, this is
an attempted appeal from an order signed December 17, 2009, holding appellant
in contempt of court. Appellant filed a motion for partial new trial on January
16, 2009, challenging the attorney’s fees awarded. The clerk=s record was filed on September 10,
2009, and the reporter’s record was filed September 24, 2009. 
            Contempt orders are not reviewable by appeal. See Norman
v. Norman, 692 S.W.2d 655, 655 (Tex. 1985); Tracy v. Tracy, 219
S.W.3d 527, 530 (Tex. App.—Dallas 2007, no pet.) A contempt order may be
attacked by a petition for writ of habeas corpus if the contemnor is confined,
or by a petition for writ of mandamus if no confinement is involved. Rosser
v. Squier, 902 S.W.2d 962, 962 (Tex. 1995); Ex parte Williams, 690
S.W.2d 243, 243 (Tex. 1985). 
            On September 15, 2009, notification was transmitted to the
parties of this court=s intention to dismiss the appeal for want of jurisdiction
unless appellant filed a response on or before September 28, 2009, demonstrating
that this court has jurisdiction over the appeal. See Tex. R.
App. P. 42.3(a). Appellant
filed an untimely response on October 9, 2009. In his response, appellant
asserted that he is attempting to appeal the trial court’s refusal to permit
him to testify in this criminal contempt proceeding which resulted in his
incarceration. 
Because appellant is attempting to appeal a contempt
judgment, we lack jurisdiction over the appeal. Accordingly, the appeal is
ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.